DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 9,154,113 B2) in view of Daimon (US 2019/0077902 A1); (Takata and Daimon English versions of Applicants prior art WO2011161987 A1 and WO2015182521 A1 respectively).
1. Takata teaches an acoustic wave filter device (Fig. 2 et al.) comprising: at least one series arm resonator (S1-S6) provided in a series arm connecting an input end (11) and an output end (12); and a parallel arm resonator (P1-P3) provided in at least one parallel arm connecting the series arm and a ground potential (to ground via inductor L1 or L2); wherein the at least one series arm resonator and the parallel arm resonator are defined by acoustic wave resonators including a piezoelectric substrate (15) and an interdigital transducer electrode (21b - Fig. 3; 32b - Fig. 4) provided on the piezoelectric substrate; the interdigital transducer electrode of the at least one series arm resonator is an apodized interdigital transducer electrode subjected to apodization weighting (series resonators, apodized electrode Fig. 3; col 1, lns 65, 66 et al.); the interdigital transducer electrode of the parallel arm resonator includes an intersecting portion at which a plurality of first electrode fingers and a plurality of second electrode fingers overlap each other in an acoustic wave propagation direction (parallel resonator, overlapping electrodes Fig. 4; col. 2, lns 10, 11); but is silent where the intersecting portion includes a central region, low acoustic velocity regions, and a high acoustic velocity region; the central region and the low acoustic velocity regions are provided at both outer side portions of the central region in a direction orthogonal or substantially orthogonal to an acoustic wave propagation direction; an acoustic velocity of an acoustic wave in the low acoustic velocity region is lower than an acoustic velocity of an acoustic wave in the central region; the high acoustic velocity region is provided at an outer side portion of each of the low acoustic velocity regions in a direction orthogonal or substantially orthogonal to an acoustic wave propagation direction; and an acoustic velocity of an acoustic wave in the high acoustic velocity region is higher than an acoustic wave in the low acoustic velocity region. 
Daimon shows an acoustic wave filter device (Fig. 13a) comprising: at least one series arm resonator (S1-S4) provided in a series arm connecting an input end and an output end (input/output end unlabeled); and a parallel arm resonator (P1-P4) provided in at least one parallel arm connecting the series arm and a ground potential (ground shown); wherein the at least one series arm resonator and the parallel arm resonator are defined by acoustic wave resonators including a piezoelectric substrate and an interdigital transducer electrode (11a, 12a) provided on the piezoelectric substrate (2); the interdigital transducer electrode of the parallel arm resonator includes an intersecting portion at which a plurality of first electrode fingers and a plurality of second electrode fingers overlap each other in an acoustic wave propagation direction; the intersecting portion includes a central region, low acoustic velocity regions, and a high acoustic velocity region; the central region and the low acoustic velocity regions are provided at both outer side portions of the central region in a direction orthogonal or substantially orthogonal to an acoustic wave propagation direction; an acoustic velocity of an acoustic wave in the low acoustic velocity region is lower than an acoustic velocity of an acoustic wave in the central region; the high acoustic velocity region is provided at an outer side portion of each of the low acoustic velocity regions in a direction orthogonal or substantially orthogonal to an acoustic wave propagation direction; and an acoustic velocity of an acoustic wave in the high acoustic velocity region is higher than an acoustic wave in the low acoustic velocity region (inherent where; cit. 1 Taniguchi et al. (2016/0065176 A1); cit. 2 Ruile et al. (US 9,257,960 B2) both showing overlapping central regions and electrode ends comprising increased electrode mass ends; Taniguchi et al. (V1, V2, V3) and Ruile et al. (ZAB, IRB, ARB) showing corresponding acoustic velocity regions).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the parallel arm resonators disclosed by Takata with the piston mode electrodes disclosed by  Daimon.  Such a modification would have been obvious where Takata teaches the parallel arm resonators comprising normal electrodes thus comprising a mere substitution of well-known art-recognized equivalent resonator electrodes; both devices by the same Assignee et al.; and where Daimon teaches; 
[0003] The present invention relates to an elastic wave device with a structure that suppresses transverse modes by using a piston mode and to a ladder filter including the elastic wave device.

thus suggesting the obviousness of the modification.
2. The acoustic wave filter device according to claim 1, wherein each of the at least one series arm resonator includes the apodized interdigital transducer electrode (series arm apodized electrodes Fig. 3; col 1, lns 65, 66 et al. Takata).
3. The acoustic wave filter device according to claim 1, wherein the at least one series arm resonator including the apodized interdigital transducer electrode includes: first and second busbars (21a, 22a); a plurality of first electrode fingers each including one end connected to an inner end edge of the first busbar; a plurality of second electrode fingers each including one end connected to an inner end edge of the second busbar (Fig. 3 showing plural unlabeled electrodes connected to an inner edge of the first and the second busbars; corresponding to Applicants showing in Fig. 6); a plurality of first dummy electrode fingers each including one end connected to the second busbar, and a tip end facing a tip end of each of the plurality of first electrode fingers; and a plurality of second dummy electrode fingers each including one end connected to the first busbar, and a tip end facing a tip end of each of the plurality of second electrode fingers (Fig. 3 showing first and second dummy electrodes unlabeled facing opposite electrode fingers; corresponding to Applicants showing in Fig. 6); and each of the inner end edges to which the first and second electrode fingers of the first and second busbars are respectively connected includes a portion which is not parallel or substantially parallel to an acoustic wave propagation direction (Takata Fig. 3 angled busbars corresponding to Applicants showing in Fig. 6).
5. The acoustic wave filter device according to claim 1, wherein the piezoelectric substrate includes LiNbO3 (col. 5, ln 17 Takaoka). 
6. The acoustic wave filter device according to claim 1, wherein the acoustic wave filter device is a ladder filter (Takata Fig. 2, Daimon Fig. 13). 
8. A multiplexer comprising: the acoustic wave filter device according to claim 1; and a second acoustic wave filter device including a band pass filter and including one end electrically connected to the acoustic wave filter device in a common connection (Takata Fig. 1 showing a duplexer comprising a common connection of filters 2, 3 to antenna; wherein the broadest reasonable interpretation of the claim (bri), a duplexer comprises a multiplexer; and triplexer col. 4, ln 20). 
9. A composite filter device comprising: the acoustic wave filter device according to claim 1; and a plurality of filters each including one end commonly electrically connected to the acoustic wave filter device (duplexer comprising filers 2, 3 Fig. 1 Takata). 
10. The acoustic wave filter device according to claim 1, wherein the at least one series arm resonator includes two series arm resonators (Takata Fig. 2; Daimon Fig. 13). 
11. The acoustic wave filter device according to claim 1, further comprising: a second parallel arm resonator (P2, P3 Takata); wherein the at least one series arm resonator, the parallel arm resonator, and the second parallel arm resonator define a ladder filter (Takata Fig. 2, Daimon Fig. 13).
12. The acoustic wave filter device according to claim 1, wherein the interdigital transducer electrode of the parallel arm resonator is not subjected to apodization weighting (parallel arm resonator of Takata comprising normal electrodes; or by substitution of Daimon, piston mode electrodes). 
14. The acoustic wave filter device according to claim 1, wherein the at least one series arm resonator includes at least one reflector; and the at least one series arm resonator is a one port surface acoustic wave resonator (reflectors 25a, 25b Takata). 
16. The acoustic wave filter device according to claim 1, wherein reflectors are provided on both sides of the interdigital transducer electrode of the parallel arm resonator in the acoustic wave propagation direction (reflectors 25a, 25b Takata).
17. The multiplexer according to claim 8, wherein the acoustic wave filter device and the second acoustic wave filter device are provided in one chip component (Takata showing filters 2, 3 Fig. 1 where a chip is well-known and does not comprise novelty). 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 9,154,113 B2) in view of Daimon (US 2019/0077902 A1) as applied to claim 14 above, and further in view of Nakao et al. (US 7,345,400 B2).
4. Takata and Daimon teach the acoustic wave filter device according to claim 1, but are silent wherein a Love wave is used. 
Nakao et al. shows an acoustic wave filter device wherein a Love wave is used (col. 2, ln 33). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have 
modified the acoustic wave filter device disclosed by Takata and Daimon wherein a Love wave is used disclosed by Nakao et al..  Such a modification would have been obvious where Takata, Daimon and Kadota teach surface acoustic wave devices; all devices by the same Assignee et al.; and where Nakao et al. (col. 2, lns 31-35) teaches; 
Preferably, the piezoelectric substrate is a rotation Y-cut X-propagation LiNbO3 substrate, and the surface acoustic wave is a Love wave which generates no attenuation. Thereby, the surface acoustic wave device has a small attenuation and superior characteristics.

thus suggesting the obviousness of the modification.
13. The acoustic wave filter device according to claim 1, wherein a cut-angle of the piezoelectric substrate is in a range of equal to or more than about -4° and equal to or less than about +4° (0° to 160° - col. 2, ln 29 Nakao et al.). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 9,154,113 B2) in view of Daimon (US 2019/0077902 A1) as applied to claim 14 above, and further in view of Inoue et al. (US 2016/0072477 A1).
7. Takata and Daimon teach the acoustic wave filter device according to claim 1, but are silent further comprising a longitudinally coupled resonator acoustic wave filter provided in the series arm. 
Inoue et al. shows an acoustic wave filter device further comprising a longitudinally coupled resonator acoustic wave filter (12) provided in the series arm (Fig. 6). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have 
modified the acoustic wave filter device disclosed by Takata and Daimon further comprising a longitudinally coupled resonator acoustic wave filter provided in the series arm disclosed by Inoue et al..  Such a modification would have been obvious where Takata, Daimon and Inoue et al. teach surface acoustic wave devices; and where Inoue et al. (0003-0005) teaches curing the deficiency of the prior art; 
[0003] Recently, a multi-band and a multi-system of a wireless communication device such as a mobile phone unit is developed. A single wireless communication device has a plurality of wireless communication devices. On the other hand, downsizing of the wireless communication device is continuously required. Therefore, reducing of the number of components used in a wireless communication device is examined. For example, reducing of the number of components by removing an interstage filter of a transmit line or a receive line is examined. However, in this case, improvement of attenuation characteristic of a filter or improvement of isolation characteristic between a transmit terminal and a receive terminal of a duplexer is required. 
[0004] There is supposed a method of connecting an inductor in series with a parallel resonator in a case where a ladder type acoustic wave filter is used, as a method of improving the attenuation characteristic of a filter or the isolation characteristic of a duplexer. However, with the method, there is a problem that insertion loss may be increased. Japanese Patent Application Publication No. 2011-71911 (hereinafter referred to as Document 1) discloses a filter achieving high attenuation, high isolation and low loss. In the filter of Document 1, a phase converter is connected in parallel with a resonator connected to a filter portion extracting a signal having an arbitrary frequency band. The filter converts a phase of a signal input into the phase converter into another phase that is different from a phase at the resonator by 180 degrees. Japanese Patent Application Publications No. 2004-242280 and No. 2005-136658 and International Publication No. WO2009/025106 Pamphlet disclose a technology in which a part of a transmit signal is extracted into a line having a capacitor, another part of the transmit signal leaking to a receive side is canceled by the signal passing through the line, and isolation characteristic is improved. 
[0005] However, it is difficult for the filter of Document 1 to achieve the attenuation characteristic, the improvement of the isolation characteristic and the low loss together with each other, because it is not easy for a phase converter to convert a phase into another phase that is different from a phase at the resonator by 180 

thus suggesting the obviousness of the modification.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 9,154,113 B2) in view of Daimon (US 2019/0077902 A1) as applied to claim 14 above, and further in view of Kadota (US 6,914,498 B2).
15. Takata and Daimon teach the acoustic wave filter device according to claim 14, but are silent wherein the interdigital transducer electrode of the at least one series arm resonator and the at least one reflector of the at least one series arm resonator are provided on a SiO2 film that is laminated on the piezoelectric substrate. 
Kadota (Fig. 1) shows an acoustic wave filter device (col. 1, ln 10) wherein the interdigital transducer electrode and the at least one reflector resonator are provided on a SiO2 film that is laminated on the piezoelectric substrate (abstract et al.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the acoustic wave filter device disclosed by Takata and Daimon wherein the interdigital transducer electrode and the at least one reflector resonator are provided on a SiO2 film that is laminated on the piezoelectric substrate disclosed by Kadota.  Such a modification would have been obvious where Takata, Daimon and Kadota teach surface acoustic wave devices; all devices by the same Assignee et al.; and where Kadota (abstract) teaches; 
A surface acoustic wave device has a significantly improved frequency temperature characteristic due to the arrangement of a SiO.sub.2 film on an IDT such that cracking in the SiO.sub.2 film surface is prevented from occurring, desired characteristics are reliably achieved, the electromechanical coupling coefficients is increased, and the attenuation constant .alpha. is reduced. In the surface acoustic wave device, at least one IDT primarily including Ag is arranged on a 20.degree. to 60.degree.-rotated Y plate LiTaO.sub.3 substrate, and the SiO.sub.2 film is arranged on the LiTaO.sub.3 substrate while covering the IDT.

thus suggesting the obviousness of the modification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob 
Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this 
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843